 

Consulting Agreement

 

This Consulting Agreement (the Agreement) is made and entered into as the 1st
Day of October, 2012 (Effective Date) by and between Healthcare Corporation of
America and its subsidiaries including but not limited to Prescription
Corporation of America (PCA) or (Company), a New Jersey Corporation with a
mailing address of 66 Ford Road Suite 230, Denville, New Jersey 07834 and Rx
Services, Inc., Nitin Khandwala and Hemil Khandwala located at 7612 Bergenline
Avenue, North Bergen, New Jersey 07047. (hereinafter referred to as
“Consultant”);

 

WHEREBY each party may be referred to as a “Party” or collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, PCA offer’s mail order and central fill programs to employers including
non-profits (hospital, school districts, colleges, universities, Taft Hartley
Fund, Long Term Care Facilities and 501 (C) 3 organizations); and

 

WHEREAS PCA has instituted Pharmacy Benefit Manager (PBM) and Reinsurance
Services thereby encompassing all aspects of a pharmacy delivery system (the
Work Product);

 

WHEREAS, the Consultant is an experienced and knowledgeable Pharmacy Manager
with an expertise in the Pharmacy operations; and

 

WHERAS, the Parties have entered into discussions and disclosed certain business
contacts and information to each other and each Party desires from time to time
to enter into further discussions and/or disclose further business contacts or
information with the others to further their collective goal to increase sales
of the Work Product; and

 

WHEREAS, each party has made disclosures and discussions with the understanding
that the information and business contacts were being disclosed subject to
certain confidentiality and non-circumvention terms, and the Parties wish to
formalize that understanding with respect to all such past disclosures and to
clarify their understanding concerning compensation and the conduct of their
activities; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herinafter set forth, the Parties hereby agree and state as follows:

 

Article One

 

SCOPE OF AGREEMENT

 

The purpose of this Agreement is to facilitate the operation and management of
the HCA and its subsidiaries, and to restrict the confidentiality of this
information to the Parties and their neccessary agents, and to prevent
circumvention

 

 

 

  

Article Two

 

ENGAGEMENT FOR SERVICES

 

2.1The Consultant will act as a Business Consultant and will provide pharmacy
management services. The Consultant will provide full time services if at least
40 hours a week provided to PCA.

 

2.2The Consultant will report directly to Gary Sekulski, CEO of HCA or his
designee and will adhere to all of his directives and assignments.

 

Article Three

 

TERMINATION OF AGREEMENT

 

3.1This agreement shall commence on the Effective Date, and shall continue for
an initial term of the three (3) years and shall automatically extend on each
anniversary thereafter with no fixed date of termination.

 

3.2Any Party may terminate their participation in this Agreement immediately,
upon written notice to the other Party if any of the following occur: (This is
in addition to paragraph 3.2)

 

(i)in the event of fraud, gross and willful misconduct, or abandonment on the
part of any Party;

 

(ii)if any Party is convicted of any felony related to its business
responsibilities;

 

(iii)in the event of material breach of any material obligation under this
Agreement, and after such breach remains uncured for a period of sixty (60) days
after written notice thereof from the other Parties, or if such breach requires
more than sixty (60) days to cure, and such cure is not commenced within sixty
(60) days after written notice thereof, and thereafter diligently pursued;

 

(iv)upon 30 day written notice this agreement may be terminated by the Board of
Directors of the Company if the consultants performance is not satisfactorily
performed.

 

3.3Termination of the Agreement shall not relieve the parties of any obligations
arising prior to such termination or, which, under the terms of this Agreement,
continue after the termination, including without limitation Sections 5.1, 5.2,
6.1.

 

2

 

  

Article Four

 

COMPENSATION

 

4.1The Consultant will receive compensation of $180,000 per year with the
following adjustments:

 

If the Company sales for period January 1, 2013 - June 30, 2013 are $50,000,000
or greater, the Consultant’s salary will increase to $210,000 dollars ($210,000)
per year.

 

If the Company sales for period April 1, 2013 - March 31, 2014 are $150,000,000
or greater, the Consultant’s salary will increase to$240,000 dollars ($240,000)
per year.

 

If the Company sales for period April 1, 2014 - March 31, 2015 are $300,000,000
or greater, the Consultant’s salary will increase to $270,000 ($270,000) per
year.

 

Article Five

 

CONFIDENTIAL INFORMATION

 

5.1Proprietary Information. In the course of the service to the Company, the
Consultant may have access to confidential know-how, software programs, business
documents, marketing data, silent lists and trade secrets which are
confidential. Such information shall hereinafter be called “Proprietary
Information” and shall not include any information which is in the public domain
during or after the employment of the Consultant, provided such information is
not in the public domain as a consequence of disclosure directly by the
Consultant in violation of this Agreement

 

5.2Fiduciary Obligation. The Consultant agrees at all times to keep all
Proprietary Information in a fiduciary capacity for the sole benefit of the
Company.

 

Article Six

 

NON-COMPETITION AN NON-SOLICIATATION

 

6.1Non-Competition and Non-Solicitation. The Consultant covenants and agrees at
all times while the Consultant of the Company or during the two (2) year period
immediately after termination of employment hereunder for cause or voluntary
termination that the Consultant shall not directly or indirectly (individually
or through a business or another person) engage in the following activities or
assist another in such activities:

 

a.recruiting or attempting to recruit any person who is currently employed by
the Company; or

 

b.entering into, engaging in or being employed by or acting as a consultant to
any enterprise (“Competitor”) which is engaged in competition with the Company
and the Consultant’s relationship with such Competitor involves the Consultant’s
management of product lines (“Competing Products”) that are in direct
competition with those of the Company without the advance written consent of the
Company;

 

3

 

 

c.Soliciting the Company’s current, former and prospective customers with
respect to competing products.

 

6.2Non-hire. During the duration of this Agreement and a period of one year
thereafter, the Company shall not, directly or indirectly, hire, attempt to
hire, solicit employment to, retain, do business with, or otherwise have any
business dealing with any employee, contractor, or stakeholder of Consultant.

 

Article Seven

 

NOTICES

 

7.1Notices. All notices shall be in writing and shall be deemed delivered, when
by hand confirmation of receipt or when by certified mail or by facsimiles.

 

a.for communication to the Company, 66 Ford Road Suite 230, Denville, New Jersey
07834.

 

b.for communications to the Consultant, 7612 Bergenline Avenue, North Bergen,
New Jersey 07047.

 

Article Eight

 

MISCELLANEOUS

 

8.1Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts entered into therein, without reference to principles of choice of law
or conflicts of laws. In the event of any controversy or dispute between the
parties in any way arising out of or connected with this Agreement that cannot
be resolved by the parties, then such controversy or dispute shall be submitted
to final and binding arbitration at the demand of either party made at any time.
Arbitration shall be pursuant to the then current commercial rules of the
American Arbitration Association. Arbitration hall be in New Jersey before a
single neutral arbitrator from the Association’s panel. If the parties cannot
agree on a designated arbitrator within thirty (30) days after the arbitration
is requested in writing by either of them, the arbitration shall proceed before
an arbitrator selected by the presiding judge of the New Jersey Superior Court
or by such judge’s designee. The parties shall be entitled to all rights of
discovery set forth in the applicable Section of the New Jersey State Code of
Civil Procedure. The award and findings of the arbitrator shall be conclusive
and binding upon the parties, the sole and exclusive remedy and in such form
that judgment may be entered thereon in any court having jurisdiction thereof.
Each party shall pay their own costs of such arbitration. Nothing in this
Section 8.1 shall preclude either Party from seeking equitable relief such as an
injunction from a court of competent jurisdiction.

 

8.2Entire Agreement. The provisions, terms and conditions of this Agreement
represent the entire agreement between the parties in relation to the subject
matter hereof, and this Agreement supersedes any other agreement, understanding
or representation, verbal or otherwise, relative to the subject matter hereof,
between the parties prior to the time of execution of this Agreement. This
Agreement shall be binding upon the heirs, executors, administrators,
successors, permitted assigns or transferees of each Party and its shareholders,
if any. This Agreement may be amended only by a written instrument executed by
all of the Parties.

 

4

 

 

8.3Severability. If any clause, paragraph, term or provision of this Agreement
shall be held or declared void or otherwise unenforceable by any court or other
tribunal of competent jurisdiction, the same shall be deemed severed, and such
holding or declaration shall have no effect upon any other clause, paragraph,
term, or provision of this Agreement, and this Agreement shall otherwise
continue in and be given full force and effect.

 

8.4No Waiver. No delay or omission on the part of any party in exercising any
right under this Agreement shall operate as a waiver of any such right or of any
other right. Waiver on any one occasion shall not be construed as a bar to or
waiver of any such right or remedy on any future occasion.

 

8.5Independent Contractors. Except as expressly provided herein, it is the
express intention of the parties to be considered independent contractors and
that no partnership or joint venture shall be created as a result of this
Agreement, that none of the parties shall be the agent, legal representative,
franchisee or employee of another for any purpose whatsoever, and that no party
is granted any right or authority to assume or create any obligation for or on
behalf of, or in the name of, or in any way to bind another party. All parties
agree not to incur or contract any debt or obligation on behalf of any other
party or commit any act, make any representation or advertise in any manner,
which may adversely affect any right of another party or be detrimental to its
good name and reputation.

 

8.6Amendments. Except as expressly provided herein, this Agreement may be
amended or modified only by a written instrument executed by a duly authorized
representative of each party.

 

8.7Force Majeure. As used herein, “Force Majeure” means any Act of God, act of
civil or military authority, war, criminal act, fire, explosion, earthquake,
flood, weather condition, power failure, labor problem, accident, or any other
cause, beyond a party’s or its designee’s reasonable control. No failure or
omission in the performance of any obligation hereunder shall be deemed a breach
of this agreement or create any liability for damages if such failure arises
from a Force Majeure event; provided, however, that the party unable to perform
shall continue exercise its best efforts to overcoem the disability and find an
alternative or substitute for the performance of its obligations.

 

8.8Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together will constitute a single’instrument.

 

5

 

 

IN WHITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Healthcare Corporation of America           By: /s/ Gary Sekulski   /s/ Hemil
Khandwala   Gary Sekulski, CEO   Rx Services, Inc., Consultant

 

6

 